AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                    (For Revocation of Probation or Supervised Release)
                               v.                                   (For Offenses Committed On or After November I, 1987)

                 SERGIO VILLAREAL(])                                   Case Number:        18CRl331-H

                                                                    Hector Jesus Tamayo
                                                                    Defendant's Attorney
Registration Number:      67247-298
□·
THE DEFENDANT:
[:gJ admitted guilt to violation ofallegation(s) No.       1.

D    was found guilty in violation ofallegation(s) No.
                                                         ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                   Nature of Violation
            1                       nvl l , Failure to report change in residence/employment




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     February 3 2020
                                                                     Date oflmposition ofSentence




                     FILED
                       FEB -31010 I
              CLERK US DIS I RIC I GOU T
           SOUTHERN lJISTHI I Of' C FORNIA
           BY                              DEPUTY

                                                                                                                    18CR1331-H
-   -�

    AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                 SERGIO VILLAREAL (I)                                                       Judgment - Page 2 of 2
     CASE NUMBER:               18CR1331-H

                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         9MONTHS.




         □     The court makes the following recommendations to the Bureau of Prisons:




         D      The defendant is remanded to the custody of the United States Marshal.

         □      The defendant must surrender to the United States Marshal for this district:
                □    at   --------- A.M.                               on   -------------------
                □    as notified by the United States Marshal.

                The defendant must surrender for service of sentence at the institution designated by the Bureau of
         □      Prisons:
                □    on or before
                □    as notified by the United States Marshal.
                □    as notified by the Probation or Pretrial Services Office.

                                                                RETURN
         I have executed this judgment as follows:

                Defendant delivered on   ------------- to                            ----------------
         at ____ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                            UNITED STATES MARSHAL


                                              By                    DEPUTY UNITED STATES MARSHAL




                                                                                                                    18CR1331-H
